Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 13-14 are pending in this application. Claims 1-7, 14-18 and 20-25 are original. Claims 8-12 and 19 are withdrawn. Claim 13 is currently amended. Claims 15-25 do not belong to species I drawn to fig.3; Please see below.

Election/Restrictions
Applicant’s election without traverse of species I drawn to figure 3, in the reply filed on 03/18/2022 is acknowledged.
Upon further examination, claims 15-25 are drawn to figures 4A-C, 5A-D and 6A-D. Specification paragraphs [0062] and [0071] further confirm that these figures and claim limitations are not drawn to fig.3. For example, [0062] recites “no grading components or spark gap may be use”. [0071] recites “electronic trigger 370”. Claim 15 recites “a fixed conductive component that is positioned within the cavity”. Figure 3 of application does not have a fixed conductive component. Hence, the claims that are drawn to fig.3 are 1-7 and 13-14, which are being examined at this time.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/09/2020, 03/18/2022 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph [0042], “a first terminal 32 of an interrupter device 100” should be -- a first terminal of an interrupter device 100--, as 32 refers to spark gap.
Appropriate correction is required.

Claim Objections
Claim 3, 5-7 and 13-14 are objected to because of the following informalities:  
Claim 3 line 1, “The disconnection device of claim 1” should be –The interrupter device of claim 1--.
Claim 4 line 1, “The device” should be –The interrupter device--. Similar corrections are required for claims 5-7, 16-18 and 20-25.
Claim 13 lines 3-4, “an overloading arrestor condition” should be –an overloading surge arrester condition--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, lines 2-3 recites “a limit of available failure fault current through the surge comprise a plurality of current thresholds being conducted through the surge arrester”. It is not clear what “a limit” is? It is also not clear what “a plurality of current thresholds” is? These descriptions or concepts alluding to this, is also not found in specification. For the purposes of examination the claim is interpreted as -- The interrupter device of claim 1, wherein an impedance of the surge arrester limits fault current 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeller (US20030210508A1).
Regarding claim 1, Zeller teaches an interrupter device (abstract, apparatus is intended for disconnection) to provide overload protection ([0015], In the event of a long-lasting fault current … disconnecting the electrical conductor that is carrying the fault current), the device comprising: a first terminal (i.e. power connection 1 or 2) (fig.2) that is configured to establish an electrical connection to a first terminal of a surge arrester ([0015], If a current which is flowing in the low-impedance current path through the resistor 8 and is typically supplied from a surge arrester); a second terminal (i.e. power connection 1 or 2) (fig.2) that is configured to establish an electrical connection to an electrical power grid line side conductor (abstract, apparatus is intended for disconnection of a live electrical conductor); and a disconnection trigger (e.g. components comprising inductance 9 and electrode 13) (fig.2) that causes an interruption in an electrically conductive path between the second terminal and the first terminal ([0018], current to commutate from the low-impedance current path into the high-
Regarding claim 2, Zeller teaches the interrupter device of claim 1, wherein the surge arrester includes a second terminal (it is necessarily true that conventionally surge arrester has two terminals) that is configured to establish an electrical connection to a ground connection ([0016], long-lasting fault currents lead to disconnection of the electrical conductor and to disconnection of the surge arrester from ground or from the network).
Regarding claim 3, Zeller teaches the interrupter device of claim 1, wherein the disconnection trigger comprises: a first spark gap electrode (e.g. electrode 13 or part of surface 5 close to 13) (fig.2) that includes a first proximal portion (e.g. portion of 13 close to surface 6 or portion of surface 5 away from electrode 13) (fig.2) that is conductively engaged with the first terminal of the interrupter device (i.e. power connection 1 or 2) (fig.2) and a first distal portion (e.g. portion of 13 farthest to surface 6 or portion of surface 5 close to electrode 13) (fig.2) that is opposite the first proximal portion (it is necessarily true that proximal and distal portions are opposite to each other); a second spark gap electrode (e.g. electrode 13 or part of surface 5 close to 13) (fig.2) that includes a second proximal portion (e.g. portion of 13 close to surface 6 or portion of surface 5 away from electrode 13) (fig.2) that is conductively engaged with the second terminal of the interrupter device (i.e. power connection 1 or 2) (fig.2) and a second distal portion (e.g. portion of 13 farthest to surface 6 or portion of surface 5 close to electrode 13) (fig.2) that is opposite the second proximal portion (it is necessarily true that 
Regarding claim 4, Zeller teaches the interrupter device of claim 3, wherein the grading component provides increasing electrical impedance responsive to an increase in the rate of change of current therethrough ([0018], current to commutate from the low-impedance current path into the high-impedance current path that contains the spark gap when a brief current surge occurs) (it is necessarily true that inductance will have a higher impedance than it’s original impedance when rate of change of current increases).
Regarding claim 5, Zeller teaches the interrupter device of claim 3, wherein the grading component comprises an inductive grading component (e.g. inductance 9) (fig.2) and a fuse link ([0018], Small fault currents can thus be interrupted by melting of the wire of the inductance 9) that is connected in series with the inductive grading component (it is necessarily true that the connection should be series for disconnection to happen).
Regarding claim 13, Zeller teaches the interrupter device of claim 1, wherein the disconnection trigger comprises a chargeless disconnection trigger (abstract, propellant means is used to produce an amount of compressed gas) that causes the interruption in the electrically conductive path between the second terminal and the first terminal (abstract, which is sufficient to disconnect the conductor section (7)) in response to an overloading surge arrester condition at the second terminal (abstract, when a fault current occurs) without an explosive charge (abstract, propellant means is kept free of combustible substances).
Regarding claim 14, Zeller teaches the interrupter device of claim 1, wherein an impedance of the surge arrester limits fault current conducted through the surge arrester ([0015], a surge arrester that limits overvoltages exceeds a limit value).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US20030210508A1) and further in view of Clifford Hicks (US2989608A).
Regarding claim 6, Zeller teaches the interrupter device of claim 5, wherein the inductive grading component comprises a fuse link ([0018], The inductance is advantageously in the form of fusible wire).
Zeller does not teach the fuse link that comprises a NiCr wire inductor that generates an increasing resistance corresponding to an increasing temperature.
Clifford Hicks teaches in a similar field of endeavor of isolator device, that a fuse link (i.e. fusible element 18) (fig.4) comprises a NiCr wire inductor (column 7 lines 11-14, fusible element 18 (which may be in the form of a steel or nickel- chromium strain wire with the fuse wire proper laid around it in a helical path)) that generates an increasing resistance corresponding to an increasing temperature (this is necessarily true for any metal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the NiCr wire inductor in fusible link of inductive grading component in Zeller, as taught by Clifford Hicks, as it provides the advantage of diverting minor line fuse surge currents.
Regarding claim 7, Zeller teaches the interrupter device of claim 3, wherein the gas generating structure is configured to be arranged around the spark gap and/or the grading component (e.g. propellant surrounds spark gap and the grading component) (fig.2).
Zeller does not teach gas generating structure comprises boric acid.
Clifford Hicks teaches gas generating structure comprises boric acid (column line, gas-producing materials like boric acid).


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/25/2022

/Scott Bauer/Primary Examiner, Art Unit 2839